Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 1 of 24




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE DIVISION

                                Case No. ______________________


   MEREDITH SEROTA, Individually and on
   Behalf of All Others Similarly Situated,

                  Plaintiff,

   vs.

   NEUTROGENA CORPORATION and
   JOHNSON & JOHNSON CONSUMER
   COMPANIES, INC.;

                  Defendants.


                                  CLASS ACTION COMPLAINT

         Plaintiff, Meredith Serota (“Plaintiff”), individually and on behalf of all others similarly

  situated throughout the State of California, files this Class Action Complaint (“CAC”) against

  Defendants Neutrogena Corporation (“Neutrogena Corp.”) and Johnson & Johnson Consumer

  Companies, Inc. (“Johnson & Johnson”) (collectively, “Defendants”), and in support states the

  following:

                                   NATIURE OF THE ACTION

         1.      This is a class action lawsuit by Plaintiff, and others similarly situated, who

  purchased Neutrogena Sunscreen Products manufactured, sold and distributed by Defendants.

  Defendants distribute, market and sell several over-the-counter Sunscreen Products under their

  brand name “Neutrogena.” Several of Defendants’ Neutrogena sunscreen products (identified

  below) have been independently tested and shown to be adulterated with benzene, a known

  human carcinogen. The presence of benzene in Defendants’ Neutrogena Sunscreen Products was
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 2 of 24




  not disclosed in the products’ label, in violation of state and federal law. Plaintiff and the

  putative class suffered economic damages due to Defendants’ misconduct (as set forth below)

  and they seek injunctive relief and restitution for the full purchase price of the sunscreen

  product(s) they purchased. Plaintiff alleges the following based upon personal knowledge as well

  as investigation by counsel, and as to all other matters, upon information and belief. Plaintiff

  further believes that substantial evidentiary support will exist for the allegations set forth herein

  after a reasonable opportunity for discovery.

                                   JURISDICTION AND VENUE

         2.      This Court has original jurisdiction pursuant to 28 U.S.C. §1332(d)(2). The matter

  in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and is a

  class action in which there are in excess of 100 class members and Plaintiff is a citizen of a state

  different from Defendants.

         3.      This Court has jurisdiction over each Defendant because Defendants are

  authorized to conduct and do business in Florida. Defendants have marketed, promoted,

  distributed, and sold Neutrogena sunscreen protection products, including the Sunscreen

  Products identified below, in Florida and Defendants have sufficient minimum contacts with this

  State and/or sufficiently avail themselves of the markets in this State through promotion, sales,

  distribution and marketing within this State to render the exercise of jurisdiction by this Court

  permissible.

          4.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(a) and (b) because a

  substantial part of the events or omissions giving rise to Plaintiff’s claims occurred while she

  resided in this judicial district. Venue is also proper under 18 U.S.C. §1965(a) because

  Defendants transact substantial business in this District.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 3 of 24




                                             THE PARTIES

         5.         Plaintiff Meredith Serota (“Serota”) resides in Palm Beach County, Florida, and at

  all times relevant hereto has been, a resident of the County of Palm Beach. In or around March

  20, 2020, Serota purchased Neutrogena Ultra Sheer® Weightless Sunscreen Spray SPF 100+

  (Qty 2) and Neutrogena Ultra Sheer Face Mist SPF 55 (Qty 4) from Target, located at 3599 W.

  Hillsboro Blvd. Deerfield Beach, Florida 33442, in Broward County. She paid approximately

  $8.99 each for the Neutrogena Ultra Sheer® Weightless Sunscreen Spray SPF 100+ and $12.99

  each for the Neutrogena Ultra Sheer Face Mist SPF 55. During that time, based on the false and

  misleading claims by Defendants, Serota was unaware that Defendants’ Sunscreen Products may

  be adulterated with benzene. Serota purchased the Defendants’ Sunscreen Products on the

  assumption that the labeling of Defendants’ Sunscreen Products was accurate and that the

  products were unadulterated, safe and effective. Serota would not have purchased Defendants’

  Sunscreen Products had she known there was a risk the products may contain benzene, a known

  human carcinogen. As a result, Plaintiff suffered injury in fact when she spent money to

  purchase products she would not otherwise have purchased absent Defendants’ misconduct, as

  alleged herein.

         6.         Defendant Neutrogena Corp. is a Delaware corporation with its headquarters at

  5760 W 96th Street, Los Angeles, California 90045. Neutrogena Corp. is authorized to do

  business in Florida. Neutrogena Corp. is a subsidiary of the Johnson & Johnson conglomerate.

  As one of the world’s leading brands of skin care hair care and cosmetics, Neutrogena Corp.

  distributes its products, including Neutrogena sunscreen products, throughout the United States.

  Neutrogena Corp’s line of Sunscreen Products, including the adulterated sunscreen purchased
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 4 of 24




  by Plaintiff and members of the putative class, are available at retail stores throughout Florida

  and the United States.

         7.     Defendant Johnson & Johnson Consumer Companies, Inc. (“Johnson &

  Johnson”) is a New Jersey corporation with its headquarters and principal place of business at

  Grandview Road, Skillman, New Jersey, 08558. Johnson & Johnson, the manufacturer and/or

  distributor of the adulterated sunscreens, is the parent company of Neutrogena Corp.

                                         INTRODUCTION

         8.     Defendants manufacture, market, advertise, label, distribute, and sell a variety of

  Neutrogena sunscreen spray/aerosol products and lotions, including:

    1    Neutrogena         Lotion         Age Shield Face Sunscreen Lotion SPF 110

    2    Neutrogena         Lotion         Age Shield Face Sunscreen Lotion, SPF 70

    3    Neutrogena         Spray          Beach Defense Oil-Free Body Sunscreen Spray - SPF 100

    4    Neutrogena         Lotion         Beach Defense Water Plus Sun Protection Sunscreen
                                           Broad Spectrum Lotion SPF 70
    5    Neutrogena         Spray          Cooldry Sport Water-Resistant Sunscreen Spray SPF 50

    6    Neutrogena         Spray          Cooldry Sport Water-Resistant Sunscreen Spray SPF 70

    7    Neutrogena         Lotion         Healthy Defense Daily Moisturizer with Sunscreen SPF
                                           50
    8    Neutrogena         Lotion         Hydro Boost Water Gel Lotion Sunscreen SPF 50

    9    Neutrogena         Spray          Kids Water-Resistant Sunscreen Spray Oil-Free SPF 70

    10   Neutrogena         Lotion         Oil-free Facial Moisturizer with Sunscreen SPF 15

    11   Neutrogena         Lotion         Pure & Free Baby Sunscreen Lotion - SPF 50

    12   Neutrogena         Lotion         Sensitive Skin Sunscreen Lotion With SPF 60+

    13   Neutrogena         Lotion         Sheer Zinc Dry-Touch Face Sunscreen SPF 50

    14   Neutrogena         Spray          Ultra Sheer Body Mist Sunscreen Broad Spectrum SPF 30
                                           Spray
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 5 of 24




      15   Neutrogena        Spray          Ultra Sheer Body Mist Sunscreen Broad Spectrum SPF 45

      16   Neutrogena        Lotion         Ultra Sheer Dry-Touch Sunscreen Lotion Broad Spectrum
                                            SPF 55
      17   Neutrogena        Lotion         Ultra Sheer Dry-Touch Sunscreen Lotion SPF 30

      18   Neutrogena        Lotion         Ultra Sheer Dry-Touch Sunscreen Lotion SPF 45

      19   Neutrogena        Lotion         Ultra Sheer Dry-Touch Water Resistant Sunscreen SPF 70

      20   Neutrogena        Spray          Ultra Sheer Face Mist Sunscreen SPF 55

      21   Neutrogena        Spray          Ultra Sheer Face Mist Sunscreen Spray - SPF 55

      22   Neutrogena        Lotion         Ultra Sheer Liquid Sunscreen Lotion, Broad Spectrum
                                            SPF 70
      23   Neutrogena        Lotion         Ultra Sheer Sunscreen Lotion SPF 100+

      24   Neutrogena        Spray          Ultra Sheer Weightless Sunscreen Spray, SPF 100+

      25   Neutrogena        Spray          Ultra Sheer Weightless Sunscreen Spray, SPF 70

      26   Neutrogena        Spray          Wet Skin Swim Humidity Sweat Sunscreen Broad
                                            Spectrum SPF 30 (hereafter collectively referred to as
                                            “Sunscreen Products”). 1


           9.    In 2020, Valisure LLC and ValisureRX LLC (“Valisure”), an analytical

  pharmacy, ran tests on a variety of Defendants’ Sunscreen Products. Specifically, Valisure tested

  numerous lots of Defendants’ spray and lotion Sunscreen Products. Through its testing, Valisure

  discovered that certain of the Sunscreen Products contain benzene, with values ranging from less

  than 0.1 parts per million (“ppm”), 0.10 ppm to 2 ppm, and more than 2 ppm. For reference, the

  National Institute for Occupational Safety and Health (“NIOSH”) recommends protective

  equipment be worn by workers expecting to be exposed to benzene at concentrations of 0.1 ppm



  1
   Discovery may reveal additional Sunscreen Products manufactured, sold, and distributed by
  Defendants that are affected by this action and Plaintiffs reserve their right to include any such
  products in this action.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 6 of 24




  and defines “skin absorption” as an exposure route. 2 Notably, benzene is not listed as an active

  or inactive ingredient on any of the labels of Neutrogena’s Sunscreen Products. Moreover, all of

  the Sunscreen Products are marketed and advertised in an identical manner — as “Sunscreen.”

         10.     On May 25, 2021, Valisure filed a citizen petition with the Food and Drug

  Administration (“FDA”) asking the agency to recall all batches of Defendants’ sunscreen

  products tested that (as tested) contained 0.1 ppm or more of benzene, on the basis that they are

  adulterated under Section 501 of the FDCA (21 U.S.C. § 351) and misbranded under Section 502

  of the FDCA (21 U.S.C. § 352). As of this filing, the FDA has not responded to Valisure’s

  citizen petition and Defendants have not taken any action to remove the Sunscreen Products from

  the market.

         11.     Benzene is used primarily as a solvent in the chemical and pharmaceutical

  industries, as a starting material and intermediate in the synthesis of numerous chemicals, and in

  gasoline. The major United States source of benzene is petroleum. The health hazards of benzene

  have been recognized for over one hundred years. According to the National Toxicology

  Program (“NTP”), benzene is “known to be a human carcinogen based on sufficient evidence of

  carcinogenicity from studies in humans.” 3 Benzene has also been “found to be carcinogenic to

  humans” by the International Agency for Research on Cancer (“IARC”). Benzene was “[f]irst

  evaluated by IARC in 1974 . . . and was found to be carcinogenic to humans (Group 1), a finding

  that has stood since that time.” 4 As noted by the IARC:

                 In the current evaluation, the Working Group again confirmed the
                 carcinogenicity of benzene based on sufficient evidence of


  2
    Centers for Disease Control and Prevention. The National Institute for Occupational Safety and
  Health (NIOSH), Benzene (https://www.cdc.gov/niosh/npg/npgd0049.html).
  3
    http://ntp.niehs.nih.gov/go/roc/content/profiles/benzene.pdf (emphasis added).
  4
    Benzene / IARC Working Group on the Evaluation of Carcinogenic Risks to Humans (2017:
  Lyon, France), at p. 33.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 7 of 24




                 carcinogenicity in humans, sufficient evidence of carcinogenicity in
                 experimental animals, and strong mechanistic evidence. … The
                 Working Group affirmed the strong evidence that benzene is
                 genotoxic, and found that it also exhibits many other key
                 characteristics of carcinogens, including in exposed humans. In
                 particular, benzene is metabolically activated to electrophilic
                 metabolites; induces oxidative stress and associated oxidative
                 damage to DNA; is genotoxic; alters DNA repair or causes genomic
                 instability; is immunosuppressive; alters cell proliferation, cell
                 death, or nutrient supply; and modulates receptor-mediated effects. 5

         Likewise, the Food and Drug Administration (“FDA”) recognizes that “[b]enzene is a

  carcinogen that can cause cancer in humans” 6and classifies benzene as a “Class 1” solvent that

  should be “avoided.” 7 FDA’s Guidance for Industry states that “Solvents in Class 1 . . . should

  not be employed in the manufacture of drug substances, excipients, and drug products because of

  their unacceptable toxicities or deleterious environmental effect.” 8

         12.     The FDA regulates sunscreens to ensure they meet safety and effectiveness

  standards. 9 The FDA regulates sunscreens, including the Sunscreen Products at issue here, as

  over-the-counter (“OTC”) drugs rather than as cosmetics. As an FDA-regulated product,

  sunscreens must pass certain tests before they are sold. As noted on FDA’s website,

                 Every drug has active ingredients and inactive ingredients. In the
                 case of sunscreen, active ingredients are the ones that are protecting
                 your skin from the sun’s harmful UV rays. Inactive ingredients are
                 all other ingredients that are not active ingredients, such as water or
                 oil that may be used in formulating sunscreens. 10




  5
    Id. at 34.
  6
    https://www.fda.gov/food/chemicals/questions-and-answers-occurrence-benzene-soft-drinks-
  and-other-beverages#q1.
  7
    https://www.fda.gov/media/71737/download.
  8
    FDA Guidance for Industry, Q3C Impurities: Residual Solvents (6/30/2017), available at
  https://www.fda.gov/media/71736/download.
  9
    See generally 21 CFR §§352.1– 352.77.
  10
     https://www.fda.gov/drugs/understanding-over-counter-medicines/sunscreen-how-help-
  protect-your-skin-sun.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 8 of 24




          Per the FDA regulations governing Defendants’ Sunscreen Products, titled “Sunscreen

  Drug Products for Over-the-Counter Human Use,” 11 there are certain acceptable active

  ingredients in products that are labeled as sunscreen. 12 Benzene, a known human carcinogen, is

  not on the FDA’s list of acceptable active or inactive ingredients for Sunscreen Products. Nor is

  benzene identified as an active or inactive ingredient on any of the Neutragena Sunscreen

  Products. Nevertheless, Defendants proclaim in their advertising that “Neutrogena maintains that

  the sunscreen ingredients we use are safe and effective . . .”, which is a false and misleading

  statement.

          13.     The governing regulations provide: “An over-the-counter sunscreen drug product

  in a form suitable for topical administration is generally recognized as safe and effective and is

  not misbranded if it meets each condition in this part and each general condition established in

  330.1 of this chapter.” 13 Defendants failed to meet this standard as further described below.

          14.     The manufacture of any misbranded or adulterated drug is prohibited under

  federal law 14 and Florida state law. 15

          15.     The introduction into commerce of any misbranded or adulterated drug is

  similarly prohibited. 16




  11
     21 CFR §352.10.
  12
     https://www.fda.gov/drugs/understanding-over-counter-medicines/sunscreen-how-help-
  protect-your-skin-sun.
  13
     21 CFR §352.1
  14
     21 U.S.C. §331(g).
  15
     See Fla. Stat. § 499.005(1) (“It is unlawful for a person to perform or cause the performance of
  any of the following acts in this state: (1) The manufacture, repackaging, sale, delivery, or
  holding or offering for sale of any drug, device, or cosmetic that is adulterated or misbranded or
  has otherwise been rendered unfit for human or animal use.”).
  16
     21 U.S.C. §331(a); Fla. Stat. § 499.005(1).
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 9 of 24




         16.       The receipt in interstate commerce of any adulterated or misbranded drug is also

  unlawful. 17

         17.       Among the ways a drug may be adulterated are:

                   If it consists in whole or in part of any filthy, putrid, or decomposed
                   substance; or . . . whereby it may have been rendered injurious to
                   health; . . . . 18

         18.       A drug is misbranded:

                   (a) “If its labeling is false or misleading in any particular.” 19

                   (b) If the labeling does not contain, among other things, “the proportion of each

         active ingredient[.]” 20

                   (d) “If it is dangerous to health when used in the dosage or manner, or with the

         frequency or duration prescribed, recommended, or suggested in the labeling thereof.” 21

         19.       If a manufacturer labels a drug but omits ingredients, that renders the drug

  misbranded. 22



  17
     21 U.S.C. §331(c); see also Fla. Stat. § 499.005(3)(“It is unlawful for a person to perform or
  cause the performance of any of the following acts in this state: … (3) The receipt of any drug,
  device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery of
  such drug, device, or cosmetic, for pay or otherwise.”).
  18
     21 U.S.C. §351(a)(2)(B); see also Fla. Stat. § 499.006(1) & (2) (“A drug or device is
  adulterated, if any of the following apply: (1) It consists in whole or in part of any filthy, putrid,
  or decomposed substance[;] (2) It has been produced, prepared, packed, or held under conditions
  whereby it could have been contaminated with filth or rendered injurious to health.”).
  19
     21 U.S.C. §352(a)(1); see also Fla. Stat. § 499.007(1) (A drug is misbranded “[i]f its labeling
  is in any way false or misleading.”).
  20
     21 U.S.C. §352(e)(1)(A)(ii). See also Fla. Stat. § 499.007(2)(b) (“A drug or device is
  misbranded: … (2) If in package form, it does not bear a label containing: (b) An accurate
  statement of the quantity of the contents in terms of weight, measure, or numerical count.”).
  21
     21 U.S.C. §352(j); see also Fla. Stat. § 499.007(10) (A drug is misbranded “[i]f it is dangerous
  to health when used in the dosage or with the frequency or duration prescribed, recommended, or
  suggested in the labeling of the drug.”).
  22
     21 C.F.R. §§201.6. “The labeling of a drug may be misleading by reason (among other
  reasons) of: … (2) Failure to reveal the proportion of, or other fact with respect to, an ingredient
  present in such drug, when such proportion or other fact is material in the light of the
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 10 of 24




         20.     Because Defendants did not disclose benzene, a known human carcinogen, may

  be present in the Sunscreen Products purchased by Plaintiff and the putative class members, their

  Sunscreen Products are adulterated and misbranded. There is no “no safe level of benzene”

  exposure, so it is unsuitable for human application as an ingredient in sunscreen. 23

         21.      Defendant wrongfully advertised and sold the Neutrogena Sunscreen Products

  without any labeling to indicate to consumers that these products may contain benzene. The

  following image shows an example:




  representation that such ingredient is present in such drug.” 21 C.F.R. §201.10(2). See also Fla.
  Stat. § 499.007(2)(b) (“A drug or device is misbranded: … (2) If in package form, it does not
  bear a label containing: (b) An accurate statement of the quantity of the contents in terms of
  weight, measure, or numerical count.”).
  23
     https://www.who.int/ipcs/features/benzene.pdf.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 11 of 24




         22.     Plaintiff has standing to represent members of the putative class because there is

  sufficient similarity between the specific Sunscreen Products purchased by the Plaintiff and the

  other Sunscreen Products not purchased by Plaintiff. Specifically, each and every one of

  Defendants’ Sunscreen Products (i) are marketed in substantially the same way – as

  “Sunscreen”— and (ii) fail to include labeling indicating to consumers that the Sunscreen

  Products may contain benzene as an active or inactive ingredient. Accordingly, the misleading

  effect of all of the Sunscreen Products are substantially the same.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 12 of 24




                                    CLASS ALLEGATIONS

         23.     Plaintiff brings this action on behalf of herself and all other similarly situated

  class members (the “Class”) pursuant to Rule 23(a), (b)(2) and (b)(3) of the Federal Rules

  of Civil Procedure and seeks certification of the following class against Defendants for

  violations of Florida state laws and/or similar laws in other states:

                 Multi-State Class Action

                 All consumers who purchased any lotion or spray Neutrogena
                 Sunscreen Product in the United States of America and its territories
                 (excluding California) from May 25, 2017 to the present for
                 personal use or consumption.

                 Excluded from the Class are individuals who allege personal bodily
                 injury resulting from the use of Neutrogena Sunscreen Products.
                 Also excluded from this Class are Defendants, any parent
                 companies, subsidiaries, and/or affiliates, officers, directors, legal
                 representatives, employees, co-conspirators, all governmental
                 entities, and any judge, justice or judicial officer presiding over this
                 matter.

         24.     In the alternative, Plaintiff brings this action on behalf of herself and all other

  similarly situated Florida consumers pursuant to Rule 23(a), (b)(2) and (b)(3) of the Federal

  Rules of Civil Procedure and seeks certification of the following class:

                 Florida-Only Class Action

                 All consumers who purchased any lotion or spray Neutrogena
                 Sunscreen Product in the State of Florida from May25, 2017 to the
                 present for personal use or consumption.

                 Excluded from the Class are individuals who allege personal bodily
                 injury resulting from the use of Neutrogena Sunscreen Products.
                 Also excluded from this Class are Defendants, any parent
                 companies, subsidiaries, and/or affiliates, officers, directors, legal
                 representatives, employees, co-conspirators, all governmental
                 entities, and any judge, justice or judicial officer presiding over this
                 matter.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 13 of 24




          25.      The members of the Class are so numerous that joinder of all members of the

  Class is impracticable. Plaintiff is informed and believes that the proposed Class contains

  thousands of purchasers of Defendants’ Sunscreen Products who have been damaged by

  Defendants’ conduct as alleged herein. The precise number of Class members is unknown to

  Plaintiff at this time.

          26.      Plaintiff’s claims are typical to those of all class members because members of

  the class are similarly injured through Defendants’ uniform misconduct described above and

  were subject to Defendants’ deceptive sunscreen claims that accompanied each and every

  sunscreen product in the Neutrogena collection. Plaintiff is advancing the same claims and legal

  theories on behalf of himself and all members of the Class.

          27.      Plaintiff’s claims raise questions of law and fact common to all members of the

  Class, and they predominate over any questions affecting only individual Class members. The

  claims of Plaintiff and all prospective Class members involve the same alleged defect. These

  common legal and factual questions include the following:

             (a)   whether Defendants’ Sunscreen Products contained benzene;

             (b) whether Defendants’ omissions are true, or are misleading, or objectively

                   reasonably likely to deceive;

             (c)   whether the alleged conduct constitutes violations of the laws asserted;

             (d) whether Defendants’ alleged conduct violates public policy;

             (e)   whether Defendants engaged in false or misleading advertising;

             (f) whether Defendants were unjustly enriched as a result of their labeling,

                   marketing, advertising and/or selling of the Sunscreen Products;
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 14 of 24




              (g) whether Plaintiff and the Class members are entitled to damages and/or

                  restitution and the proper measure of that loss; and

              (h) whether an injunction is necessary to prevent Defendants from continuing to

                  market and sell defective and adulterated Sunscreen Products that contain

                  benzene, a known human carcinogen.


            28.   Plaintiff and her counsel will fairly and adequately protect and represent the

  interests of each member of the class. Plaintiff has retained counsel experienced in complex

  litigation and class actions. Plaintiff’s counsel has successfully litigated other class action cases

  similar to that here and have the resources and abilities to fully litigate and protect the interests

  of the class. Plaintiff intends to prosecute this claim vigorously. Plaintiff has not adverse or

  antagonistic interests to those of the Class, nor is Plaintiff subject to any unique defenses.

            29.   A class action is superior to the other available methods for a fair and efficient

  adjudication of this controversy. The damages or other financial detriment suffered by the

  Plaintiff and individual Class members is relatively small compared to the burden and expense

  that would be entailed by individual litigation of their claims against Defendants. It would thus

  be virtually impossible for Plaintiff and Class members, on an individual basis, to obtain

  effective redress for the wrongs done to them. Further, it is desirable to concentrate the litigation

  of the Class members’ claims in one forum, as it will conserve party and judicial resources and

  facilitate the consistency of adjudications. Plaintiff knows of no difficulty that would be

  encountered in the management of this case that would preclude its maintenance as a class

  action.

            30.   The Class also may be certified because Defendants have acted or refused to act
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 15 of 24




  on grounds applicable to the Class, thereby making appropriate final declaratory and/or

  injunctive relief with respect to the members of the Class as a whole.

         31.     Plaintiff seeks preliminary and permanent injunctive and equitable relief on behalf

  of the entire Class, on grounds generally applicable to the entire Class, to enjoin and prevent

  Defendants from engaging in the acts described above, such as continuing to market and sell

  Sunscreen Products that may be adulterated with benzene, and requiring Defendants to provide a

  full refund of the purchase price of the Sunscreen Products to Plaintiff and Class members.

         32.     Unless a Class is certified, Defendants will retain monies received as a result of

  their conduct that were taken from Plaintiff and the Class members. Unless a Class-wide

  injunction is issued, Defendants will continue to commit the violations alleged and the members

  of the Class and the general public will continue to be misled.

                                    FIRST CAUSE OF ACTION

   Violation of Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501.201-213

                   (On Behalf of the Multi-State Class and Florida-Only Class)

         33.     Plaintiff incorporates by reference and re-alleges each and every allegation

  contained above, as though fully set forth herein.

         34.     Plaintiff brings this claim individually and on behalf of the Class.

         35.     The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) renders

  unlawful unfair methods of competition, unconscionable acts or practice, and unfair or deceptive

  acts or practices in the conduct of any trade or commerce. § 501.204, Fla. Stat.

         36.     Among other purposes, FDUTPA is intended “[t]o protect the consuming public

  and legitimate business enterprises from those who engage in unfair methods of competition, or
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 16 of 24




  unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

  § 501.202, Fla. Stat.

          37.     As alleged herein, Plaintiff has suffered injury in fact and lost money as a result of

  Defendants’ conduct because she purchased Sunscreen Products from Defendants in reliance on

  Defendants’ representation that the ingredients in their Sunscreen Products were safe and

  effective and were not adulterated with benzene, a known human carcinogen.

          38.     As alleged herein, Defendants’ actions are deceptive and in clear violation of

  FDUTPA, entitling Plaintiff and the Class to damages and relief under Fla. Stat. §§ 501.201-213.

          39.     Defendants have engaged, and continue to engage, in conduct that is likely to

  deceive members of the public. This conduct includes representing in their labels that their

  Sunscreen Products contain only the ingredients listed in the label, which is untrue, and failing to

  make any mention that the certain Sunscreen Products are adulterated with benzene, a known

  human carcinogen.

          40.     Similarly, Defendants have engaged, and continue to engage, in deceptive, untrue,

  and misleading advertising by “promising” to consumers, among other things, (i) that they

  “carefully select ingredients,” 24 (ii) that “safety is paramount,” 25 (iii) that they “avoid

  unnecessary and harsh ingredients,” 26 and (iv) that “the sunscreen ingredients we use are safe

  and effective . . . ” 27 when in fact their Sunscreen Products do contain a known (but undisclosed)




  24
     https://www.neutrogena.com/our-promise.html.
  25
     https://www.neutrogena.com/our-promise.html.
  26
     https://www.neutrogena.com/our-promise.html.
  27
     https://www.neutrogenamd.com/sites/neutrogenahcp_us/files/20190416-fda-proposal-guide-
  3b.cocoon.pdf.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 17 of 24




  human carcinogen (i.e. benzene). The following image shows an example of such deceptive

  advertising:




            Carefully Selected Ingredients

            At Neutrogena®, safety is paramount. What we include in our products is just as
            important as what we exclude from them. We strive to avoid unnecessary and harsh
            ingredients and we prioritize ingredients that are not only safe for your skin, but
            also safe for the planet, throughout the lifecycle of our products. We are committed
            to ingredient transparency so you can make informed decisions for your skin
            health. 28




  28
       https://www.neutrogena.com/our-promise.html.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 18 of 24




         41.     By committing the acts alleged above, Defendants have engaged in

  unconscionable, deceptive, or unfair acts or practices, which constitute unfair competition within

  the meaning of FDUTPA. 29

         42.     Defendants’ conduct is substantially injurious to consumers. Consumers are

  purchasing and, as instructed in the label, “apply[ing] liberally” Defendants’ Sunscreen Products

  without knowledge that there is a risk the Sunscreen Products may be adulterated with a human

  carcinogen. This conduct has caused, and continues to cause, substantial injury to consumers

  because consumers would not have paid for sunscreens potentially adulterated with benzene but

  for Defendants’ false labeling, advertising, and promotion. Thus, Plaintiffs and the putative Class

  have been “aggrieved” (i.e. lost money) as required for FDUTPA standing, and such an injury is

  not outweighed by any countervailing benefits to consumers or competition.

         43.     Indeed, no benefit to consumers or competition results from Defendants’ conduct.

  Since consumers reasonably rely on Defendants’ representation of the ingredients contained in

  their Sunscreen Products’ labels and injury resulted from ordinary use of the Sunscreen Products,

  consumers could not have reasonably avoided such injury.

         44.     Further, Defendants’ conduct is ongoing and continuing, such that prospective

  injunctive relief is necessary. Plaintiff is a long time user of Defendants’ Sunscreen Products,

  and she desires to purchase Defendants’ Sunscreen Products in the future if she can be assured

  that the Sunscreen Products are unadulterated and meet the advertising claims. Absent injunctive

  relief, Defendants may continue to advertise, promote and sell adulterated Sunscreen Products

  that deceive the public as to their ingredients and safety. Plaintiff is thus likely to again be



  29
    Defendants’ conduct violates Section 5 of the Federal Trade Commission “(“FTC”) Act, 15
  U.S.C. § 45, which prohibits unfair methods of competition and unfair or deceptive acts or
  practices in or affecting commerce.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 19 of 24




  wronged in a similar way. For example, if Plaintiff encounters Defendants’ Sunscreen Products

  in the future and there is a risk those products still contain benzene, Plaintiff may mistakenly rely

  on the product’s label to believe that Defendants eliminated benzene when they did not.

          45.     Florida Statutes, Section 501.204, makes unfair and/or deceptive trade practices in

  the conduct of any trade or commerce illegal.

          46.     Florida Statutes, Section 501.211, creates a private right of action for individuals

  who are aggrieved by an unfair and/or deceptive trade practice by another person.

          47.     Florida Statutes, Section 501.2105, provides that the prevailing party in litigation

  arising from a cause of action pursuant to Chapter 501 shall be entitled to recover attorney’s fees

  within the limitations set forth therein form the non-prevailing party.

          48.     Florida Statutes, Section 501.213, provides that any remedies available under

  Chapter 501 are in addition to any other remedies otherwise available for the same conduct under

  state or local law.

          49.     Florida Statutes, Section 501.203 (3)(c), states that a person has violated the

  FDUTPA if he violates “any law, statute, rule, regulation, or ordinance which proscribes unfair,

  deceptive, or unconscionable acts or practices.”

          50.     Defendants are engaged in the practice of manufacturing, marketing, distributing,

  selling and otherwise placing into the stream of commerce Sunscreen Products which constitutes

  trade and commerce as defined by Sections 501.203(8) Fla. Stat., and is therefore subject to

  FDUPTA.

          51.     As a result of Defendants’ unfair and deceptive trade practices, Plaintiff and the

  putative Class s are entitled to an award of attorney’s fees pursuant to FDUTPA, Florida

  Statutes, Section 501.2105, if she prevails.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 20 of 24




         37.     Wherefore, Plaintiff prays for judgement against Defendants, as set forth

  hereafter. Defendants’ conduct with respect to the labeling, advertising, marketing, and sale of

  their Sunscreen Products is unfair because Defendant’s conduct was immoral, unethical,

  unscrupulous, or substantially injurious to consumers and the utility of its conduct, if any, does

  not outweigh the gravity of the harm to its victims.

         53.      In accordance with FDUTPA, 30 Plaintiff seeks an order enjoining Defendants

  from continuing to conduct business through fraudulent or unlawful acts and practices and to

  commence a corrective advertising campaign. Defendants’ conduct is ongoing and continuing,

  such that prospective injunctive relief is necessary.

         54.      On behalf of Plaintiff and the putative Class, Plaintiff also seeks an order

  entitling them to recover all monies spent on the Defendants’ Sunscreen Products, which were

  acquired through acts of fraudulent, unfair, or unlawful competition. 31 In addition, the measure

  of restitution should be full refund of the purchase price insofar as the Sunscreen Products and

  their associated labels are worthless. But for Defendants’ misrepresentations and omissions,

  Plaintiff would have paid nothing for Sunscreen Products that have a risk of containing a known

  human carcinogen (i.e. benzene). Indeed, there is no discernible “market” for an over-the-counter

  sunscreen product that may be adulterated with a known human carcinogen. As recognized by

  the WHO, “[b]enzene is carcinogenic to humans, and no safe level of benzene can be

  recommended.” 32 As a result, the Defendants’ Sunscreen Products are rendered valueless.




  30
     Section 501.211(1) allows “anyone aggrieved by a violation of” FDUTPA to seek declaratory
  or injunctive relief. Fla. Stat. §501.211.
  31
     Section 501.211(2) provides that “a person who has suffered a loss as a result of a [FDUTPA]
  violation ... may recover actual damages . . . .”
  32
     https://www.who.int/ipcs/features/benzene.pdf.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 21 of 24




           55.   Wherefore, Plaintiff and members of the Class are entitled to injunctive and

  equitable relief, and a full refund in the amount they spent on the Defendants’ Sunscreen

  Products.

                                   SECOND CAUSE OF ACTION

                                          Unjust Enrichment

                   (On Behalf of the Multi-State Class and Florida-Only Class)

           52.   Plaintiff incorporates by reference and re-alleges each and every allegation

  contained above, as though fully set forth herein.

           53.   As a result of Defendants’ wrongful and deceptive conduct alleged herein,

  Defendants knowingly and voluntarily accepted and retained wrongful benefits in the form of

  money paid by the Plaintiff and members of the Class when they purchased the Sunscreen

  Products.

           54.   In so doing, Defendants acted with conscious disregard for the rights of Plaintiff

  and members of the Class.

           55.   As a result of Defendants’ wrongful conduct as alleged herein, Defendants have

  been unjustly enriched at the expense of, and to the detriment of, Plaintiff and members of the

  Class.

           56.   Defendants’ unjust enrichment is traceable to, and resulted directly and

  proximately from, the conduct alleged herein.

           57.   Under the common law doctrine of unjust enrichment, it is inequitable for

  Defendants to be permitted to retain the benefits it received, and is still receiving, without

  justification, from the false and deceptive labeling and marketing of the Sunscreen Products to

  Plaintiff and members of the Class.
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 22 of 24




         58.     Defendants’ retention of such funds under circumstances making it inequitable to

  do so constitutes unjust enrichment.

         59.     The financial benefits derived by Defendants rightfully belong to Plaintiff and

  members of the Class.

         60.     Defendants should be compelled to disgorge in a common fund for the benefit of

  Plaintiff and members of the Class all wrongful or inequitable proceeds received by them.

         61.     Finally, Plaintiff and members of the Class may assert an unjust enrichment claim

  even though a remedy at law may otherwise exist. 33

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, pray

  for judgment against the Defendants as to each and every count, including:

         A.      An order declaring this action to be a proper class action, appointing Plaintiff and

                 their counsel to represent the Class, and requiring Defendants to bear the costs of

                 class notice;

         B.      An order enjoining Defendants from selling the Sunscreen Products;

         C.      An order enjoining Defendants from suggesting or implying that they are safe and

                 effective for human application;




  33
    See State Farm Mut. Auto Ins. Co. v. Physicians Injury Care Ctr., 427 F. App'x 714, 723 (11th
  Cir. 2011), rev'd on other grounds, 824 F.3d 1311 (The general rule that “equitable remedies are
  not available under Florida law when adequate legal remedies exist . . . does not apply to unjust
  enrichment claims.”); see also Morris v. ADT Sec. Services, 580 F.Supp.2d 1305, 1312-13 (S.D.
  Fla. 2008); In re Monat Hair Prods. Mktg., Sales Prac., and Prods. Liab. Litig., 2019 WL
  5423457, at *5 (S.D. Fla. Oct. 23, 2019); Garcia v. Clarins USA, Inc., 2014 WL 11997812, at *5
  (S.D. Fla. Sept. 5, 2014); Goldberg v. Chong, 2007 WL 2028792 at *9 (S.D. Fla. July 11, 2007).
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 23 of 24




        D.      An order requiring Defendants to engage in a corrective advertising campaign and

                engage in any further necessary affirmative injunctive relief, such as recalling

                existing Sunscreen Products;

        E.      An order awarding declaratory relief, and any further retrospective or prospective

                injunctive relief permitted by law or equity, including enjoining Defendants from

                continuing the unlawful practices alleged herein, and injunctive relief to remedy

                Defendants’ past conduct;

        F.      An order requiring Defendants to pay restitution/damages to restore all funds

                acquired by means of any act or practice declared by this Court to be an unlawful,

                unfair, or fraudulent business act or practice, untrue or misleading advertising in

                violation of the FDUTPA, plus pre- and post-judgment interest thereon;

        G.      An order requiring Defendant to disgorge any ill-gotten benefits received from

                Plaintiff and members of the Class as a result of any wrongful or unlawful act or

                practice;

        H.      An order requiring Defendant to pay all actual and statutory damages permitted

                under the counts alleged herein;

        I.      An order awarding attorneys' fees and costs to Plaintiff and the Class; and

        J.      An order providing for all other such equitable relief as may be just and proper.

                                     DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all issues so triable.



  DATED: May 25, 2021
Case 0:21-cv-61103-AHS Document 1 Entered on FLSD Docket 05/25/2021 Page 24 of 24




                           By: R. Jason Richards
                               AYLSTOCK, WITKIN, KREIS & OVERHOLTZ, PLLC
                               R. JASON RICHARDS (FL Bar # 18207)
                               17 East Main Street, Suite 200
                               Pensacola, FL 32502
                               Telephone: 850-202-1010
                               Facsimile: 850-916-7449
                               E-mail: jrichards@awkolaw.com
                               Attorneys for Plaintiff
